Citation Nr: 1725889	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  16-57 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for psychiatric disability, claimed as depression.  

3.  Entitlement to service connection for liver disability.  


REPRESENTATION

Appellant represented by:	Forida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to August 1973.  The Veteran died in April 2017.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In this respect, the Veteran submitted claims pertaining to the issues on appeal within one year of notification of the April 2013 rating decision denying claims for service connection for hepatitis C, depression, and liver condition.  Such may be reasonable construed as timely notice of disagreement with the April 2013 rating decision denials.  A substantive appeal was timely received within 60 days of issuance of the statement of the case.  Therefore, the Board recognizes the April 2013 rating decision as the rating decision on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran died in April 2017 during the pendency of the appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim at this time. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 20.1106, 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151(2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  Notification from the Social Security Administration shows that the Veteran died in April 2017.  The Board also located an obituary for the Veteran which shows that the Veteran died in April 2017.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  See 38 C.F.R. §§ 20.1106, 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151(2008).


ORDER

The appeal is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


